UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KATHLEEN BREEN, et al.,             )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                Civil Action No. 05-0654 (PLF)
                                    )
ELAINE L. CHAO, SECRETARY OF        )
TRANSPORTATION, DEPARTMENT          )
OF TRANSPORTATION, et al., 1        )
                                    )
      Defendants.                   )
____________________________________)


                                             ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that defendants’ motion for summary judgment [Dkt. 256] is

GRANTED in part and DENIED in part; it is

               FURTHER ORDERED that defendants’ motion for summary judgment is

DENIED with respect to plaintiffs’ disparate treatment claim under the ADEA, see First

Amended Class Action Complaint ¶ 49; it is

               FURTHER ORDERED that defendants’ motion for summary judgment is

GRANTED with respect to plaintiffs’ disparate impact claim under the ADEA, see First

Amended Class Action Complaint ¶ 50; and it is




       1
               The First Amended Complaint [Dkt. 3] names Norman Y. Mineta, former
Secretary of Transportation, as one of the party defendants. The Court substitutes his most
recent successor, Elaine L. Chao, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
              FURTHER ORDERED that JUDGMENT is entered for defendants on plaintiffs’

disparate impact claim.

              SO ORDERED.




                                                    /s/________________________
                                                    PAUL L. FRIEDMAN
DATE: May 26, 2017                                  United States District Judge




                                          2